Exhibit 10.3
[ggc.jpg]
 

  October 22, 2010     Ian Hague Nicholas J.  Aynilian 60 Broadway  381
Broadway, 2nd Floor Apartment 11A   Westwood, NJ 07675 Brooklyn, NY 11211      
Drury J.Gallagher   107 Eakins Road   Manhasset, NY 11030  

 
Exercise of Loan Conversion Rights


Gentlemen:


On October 19, 2010, the non-interested directors decided for a variety of
reasons that it was in the best interests of Global Gold Corporation to offer
you the right to convert your outstanding loans to the company into shares of
common stock at a conversion price of 15 cents per share, if the conversion
could be done on an expedited basis.  Each of you has indicated agreement with
these terms and that you would convert your loans to shares on that basis as of
today. This agreement confirms those conversions and the cancellation of your
loan agreements, with the exception of Ian Hague’s continuing royalty rights in
the Valdivia, Chile property.


For reference, attached as Exhibit A is an excerpt from the company’s last 10-Q
filing with the SEC which summarizes those loans and Ian’s royalty.  As of
today, our records show that your outstanding loan amounts with interest are:
Nick Aynilian- $154,030.68; Drury Gallagher - $106,350.00; and Ian Hague-
$5,052,260.27.  Accordingly, the share conversions will be done on that basis.


To confirm your agreement with this transaction, please sign and return the
executed version to Global Gold Corporation and thank you again.
 

    Sincerely,               Van Z. Krikorian      
Chairman and CEO
 



Cc: Harry Gilmore


Acknowledged and Agreed


_______________________        _________
Name:                                                   Date